El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Presentada en esta Corte Suprema una solicitud de José Palau Olivas y Ramona Encabado Vázquez para qne expi-damos un auto de certiorari contra el Juez de la Corte de Distrito de Hnmacao, con'objeto de que revisemos los pro-cedimientos qne sigue en una reclamación qne para el cobro de. una hipoteca han establecido por el procedimiento ejecu-tivo de la Ley Hipotecaria, se reclamaron los autos originales, y una vez recibidos se celebró una vista a la qne sólo concu-rrió el abogado de los peticionarios.
*5De las actuaciones recibidas resulta1 que presentada en 15 de agosto de 1912 en la Corte de Distrito de Humacao un escrito de José Palau Olivas y Bamona Encabado Vázquez iniciando procedimiento ejecutivo hipotecario para el cobro de una hipoteca contra la razón social Solá e Hijo, acom-pañado de varios documentos, y en el que se pide el requeri-miento de pago a Marcelino Solá Rodríguez como socio gestor de Solá e Hijo, la expresada corte por su orden de 18 de noviembre de 1912, fundándose en que el Hon. Juez de la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico, le había dirigido una orden en 5 de agosto de 1912, por la que le mandaba la suspensión de todos los casos que se relacionen con Solá e Hijo, con Solá e Hijos, S. en C., con Marcelino A. Solá y Marcelino Solá, mientras se resuel-ven los casos de quiebra números 61, 64 y 65, decretó la suspensión del procedimiento iniciado por José Palau Olivas y Rámona Rucabado Vázquez y de cualquier trámite que en el mismo se solicite, hasta que sean resueltos esos proce-dimientos de quiebra o sea modificada la orden de suspensión referida. Tal es la situación de esos autos al ser remitidos a esta Corte Suprema.
Así, pues, habiendo resuelto la Corte de Distrito de Huma-cao que no se tramite el procedimiento iniciado por los peticionarios y que quede paralizado hasta que se terminen los casos de quiebra a que se refiere en su orden o hasta que la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico, la modifique, la cuestión a resolver es si tal orden de suspensión de la Corte de Distrito de Humacao ha sido decretada de acuerdo con la ley.
La sección 11 (a) de la ley de quiebras dice así: “Se suspenderá toda reclamación de la cual quedaría exento el quebrado por consecuencia de una orden de liberación, que se encuentre pendiente al tiempo en que se presentare una petición de quiebra contra él, hasta después que recaiga la declaración de quiebra o de la desestimación de la petición de la misma. Si la persona demandada es declarada quebrada, *6la acción se suspenderá por once meses más, a contar desde la fecha de tal resolución, o si dentro de dicho tiempo el quebrado solicita su liberación, entonces la suspensión durará hasta que la cuestión relativa a dicha liberación quede resuelta. ’ ’
Este precepto, aplicable tanto a los pleitos o reclamaciones pendientes al presentarse la petición de quiebra, voluntaria o involuntaria, In re Geister, (N. D. Ia. 1899) 97 Fed. 322, 3 Am. Bankr. Rep., 228, como a los que se establezcan después de presentada dicha petición, In re Basch, (S. D N. Y., 1899) 97 Fed. 761, 3 Am. Bankr. Rep. 235; In re Hicks, 133 Fed. Rep. 739, 13 Am. Bankr. Rep. 654, no dispone que por la peti-ción o declaración de quiebra hayan de quedar en suspenso ne-cesariamente todos los pleitos contra el quebrado, sino aquellos fundados en reclamaciones, de las cuales quedaría exento el quebrado por consecuencia de una orden de liberación. En consecuencia es necesario que en cada caso pendiente o ini-ciado después se resuelva y decrete si el pleito ha de quedar o nó en suspenso. New River Coal Land Co. v. Ruffner, (C. C. A., 4th Cir., 1908) 165 Fed. 881, 21 Am. Bankr. Rep., 474; Wagner v. U. S., (C. C. A., 6th Cir., 1900) 104 Fed. 133, 4 Am. Bankr. Rep., 596; Knott v. Putnam, (D. C. Vt. 1901) 107 Fed. 907, 6 Am. Bankr. Rep., 80.
No basta, por tanto, una orden que en términos generales decrete la suspensión de todos los pleitos pendientes o que puedan iniciarse, de cualquiera clase que sean, sino que la orden de suspensión ha de referirse a cada caso concreto que haya de suspenderse; y como en el presente caso la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico, que es la que conoce de las quiebras, no ha dado la orden de suspensión del procedimiento iniciado por José Palau Olivas y Ramona Rucabado Vázquez ni tampoco la Corte de Distrito de Iíumacao ha decretado tal suspensión resolviendo alguna petición en tal sentido, hecha a ella por parte interesada, erró la expresada Corte de Distrito de Humacao al decretar, sin esos requisitos, la suspensión de *7tal procedimiento y al no resolver la petición de dichos se-ñores de acuerdo con lo qne fnera procedente en ley.
Debe, en consecuencia, anularse la orden de 18 de no-viembre de 1912 dictada por la Corte de Distrito de Hnmacao y devolvérsele las diligencias qne se reclamaron para qne resuelva lo qne sea procedente en derecho.

Con lugar la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.